DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, FR 2933777, GB 2521765 A, and KR 10 – 2151241 (which is cited in the IDS) teaches An underwater radiation monitoring system comprising: a plurality of sensors configured to measure a value of underwater radiation in a measurement area in which underwater radiation is to be measured, the plurality of sensors being installed in the measurement area by being arranged in a form which is set on the basis of information about the measurement area; and an electronic device configured to identify the value of underwater radiation in the measurement area on the basis of the values of underwater radiation measured by the plurality of sensors, but is silent with  wherein at least one first sensor among the plurality of sensors is connected to the electronic device to collect a measured value obtained from the at least one first sensor and measured values obtained from a plurality of second sensors excluding the at least one first sensor and to transmit the collected measured values to the electronic device.
With respect to independent claim 1, as discussed above the prior art of record fails to teach or reasonably suggest:  
receiving, by the electronic device, from the at least one first sensor a measured value obtained from the at least one first sensor and measured values obtained from the plurality of second sensors when installation of the plurality of sensors in the layout in the measurement area is completed; and identifying a value of underwater radiation in the measurement area on the basis of the received measured values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884